Citation Nr: 1202090	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to a service connected disability. 

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected epididymitis. 

4.  Entitlement to an initial compensable rating for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's wife


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1974 to October 1979. 

This matter originally came to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A December 2004 rating decision, in pertinent part, denied service connection for epididymitis and a right ear condition.  A July 2008 decision review officer (DRO) decision granted service connection for epididymitis, with a 0 percent evaluation; subsequently the Veteran perfected an appeal regarding the rating assigned his epididymitis.  A January 2009 rating decision denied service connection for ED.  
 
The issues have been recharacterized to comport to the evidence of record. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2011.  A transcript of the hearing is of record.    

The Board remanded the Veteran's current claims for additional development in January 2008 and January 2009.   

The RO did not address the new and material evidence issue in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for right ear hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for right ear hearing loss and ED are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for right ear hearing loss in an April 2001 rating decision.  The appellant received timely notice of the determination but did not appeal, and that denial is now final. 

2.  Evidence received since the April 2001 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss. 

3.  The Veteran's epididymitis requires long-term drug therapy, but does not cause frequent hospitalization (greater than two times/year) or continuous intensive management; nor does it cause any renal dysfunction or tubercular infections.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011).

2.  The criteria for an initial evaluation of 10 percent, but no more, for epididymitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.115(a)(b), Diagnostic Code (DC) 7525 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Reopening the claim of service connection for right ear hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2004 and August 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for a higher rating for epididymis was subsequently re-adjudicated in an July 2009 statement of the case (SOC). 

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  He did not identify any private treatment records.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  New and Material Claim 

The appellant seeks to reopen his claim of entitlement to service connection for right ear hearing loss. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for right ear hearing loss in a September 1991 rating decision on the basis that the evidence did not show any treatment for right ear hearing loss during service and an Air Force National Guard examination dated in April 1986 shows that the Veteran had normal hearing.  The Veteran did not appeal this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  In an April 2001 rating decision the RO again denied service connection for right ear hearing loss on the basis that the Veteran did not submit new and material evidence to reopen his previously denied claim.  This rating decision also noted that VA treatment records dated from March to August 2000 were considered.  The Veteran did not appeal this decision, so it became final.  Id.  

Evidence submitted since the April 2001 rating decision pertaining to the Veteran's right ear hearing loss includes a February 2001 VA treatment record noting that the Veteran reported a 19 year history of hearing loss.  Additionally, since the April 2001 rating decision the Veteran was granted service connection for ceruminosis, right ear, in a September 2010 rating decision, and tinnitus associated with ceruminosis, right ear, in an August 2011 DRO decision; each are assigned 10 percent ratings.  

In its April 2001 rating decision the RO noted that it only considered VA treatment records dated from March to August 2000.  Additionally, the February 2001 VA treatment records are sequentially placed after the April 2001 rating decision in the Veteran's claim file.  Thus, the February 2001 VA treatment record is new because it is not duplicative of evidence considered by the RO at the time of its April 2001 rating decision.   

Assuming its creditability, and given that the Veteran is competent to report symptoms capable of lay observation such as a decreased ability to hear, the February 2001 VA treatment record noting that he has had hearing loss since shortly after separation from service also clearly relates to an unestablished fact; that is, whether the Veteran's current right ear hearing loss is directly related to service pursuant to 38 C.F.R. § 3.303.  Thus, it is material.  

Additionally, given that the Veteran is currently service connected for two other disabilities of his right ear, it is possible that his current right ear hearing loss could be caused or aggravated by his service connected disabilities pursuant to 38 C.F.R. § 3.310.  

Likewise, the newly submitted February 2001 VA treatment record is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110. 
Accordingly, reopening the claim of entitlement to service connection right ear hearing loss is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

III.  Increased Rating Claim 

The Veteran seeks an initial compensable evaluation for epididymitis.  The Veteran's representative contends that his epididymitis may have tuberculosis associated with it.  The Veteran testified at his August 2011 hearing that he goes to a VA hospital for his epididymitis possibly twice per year and his wife testified that he goes to the hospital at least twice a year for his condition.  The Veteran also testified that his condition causes pain and swelling of his right testicle, and that he takes pain medication for his condition every day.  He also testified that he occasionally takes Cipro for his condition.  

The RO originally granted service connection for epididymitis in a July 2008 DRO decision, with a 0 percent evaluation and an effective date of March 4, 2004, under 38 C.F.R. § 4.115b, DC 7525.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  Staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For chronic epididymitis, Diagnostic Code 7525 provides that the disability is to be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management, a 30 percent rating is warranted.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction or tubercular infections.  38 C.F.R. § 4.115a. 

May 2006 VA treatment records note that the Veteran was seen for right testicle pain and there was tenderness to the epididymis and cord.  The Veteran was given an assessment of probable epididymitis, right testicle and was prescribed Cipro and Percocet.    

An April 2007 VA treatment record notes that the Veteran complained of epididymis and has a history of recurrent infections in the right epididymis.  He reported that he had flares that occur a couple times a year and are improved with antibiotics.  Following a physical examination, the Veteran was given an assessment of recurrent right epididymitis.  

May 2008 VA treatment records note that the Veteran was followed for a history of bilateral orchalgia.  An assessment of chronic orchalgia was given and it was noted that nonsteroidal anti-inflammatory drugs were to be continued.  
A VA examination was conducted in May 2008.  The examiner noted a review of the Veteran's claim file.  The examiner noted that an ultrasound of his scrotum in August 2007 found that the Veteran's testicles were normal with current evidence of infection.  The examiner noted that the Veteran had no renal dysfunction and no incontinence.  It was also noted that the had no recurrent urinary tract infections and no hospitalization for urinary tract disease.  A physical examination was conducted and his right testicle was tender.  An addendum to the May 2008 VA examination report, dated in June 2008, noted that the Veteran's epididymitis was caused by disease or injury during service.  

A VA examination was conducted in September 2009.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran was told he had tuberculous of his testicle in 2008, but review of the evidence shows no evidence to confirm this.  He has ongoing pain and is taking medicine; Ibuprofen (Naproxen).  He has pain and pressure in the testicle.  Under a summary of hospitalizations and surgeries it was noted that the Veteran had surgery for epididymitis in 1977.  There is no urinary leakage, obstructed voiding, or urinary leakage, but there is dysuria, weak or intermittent stream, and 2 voidings per night.  There is no history of renal dysfunction or renal failure.  A physical examination was conducted and it was noted that the Veteran had an exaggerated sense of pain; he initially gasped with examination of the left testicle and was constantly flinching and jumping.  A diagnosis of recurrent epididymitis was given.  The examiner also noted that there is no documentation in the Veteran's claims file, Vista Webb or CPRS to support tuberculosis of the testicles.  

December 2009 VA treatment records note that the Veteran has a history of chronic epididymitis.  During his last visit in April 2009 he was having a flare up of his epididymitis and was placed on Cipro for 30 days.  The pain went away, but his soreness did not.  About one month ago he began having increased epididymitis pain.  The Veteran was given an assessment of chronic epididymitis and was prescribed Levaquin (the pharmacy was out of Cipro) x 30 days.  

April 2010 VA treatment records note that the Veteran's epididymitis pain was previously treated and improved, but that it had not resolved.  The treating clinician conducted a physical examination and noted that the Veteran had no current evidence of infection.  An assessment of chronic epididymitis was given and Ibuprofen and scrotal support was to be used for pain.  

On the whole the evidence more nearly approximates the criteria for a 10 percent rating, rather than the current 0 percent rating, for epididymitis.  The competent medical evidence of record shows that the Veteran's epididymitis requires the regular use of drug therapy for recurrent pain and infections.  Thus, because the competent evidence of record clearly indicates that the Veteran's epididymitis requires long-term drug therapy, a 10 percent rating is warranted under 38 C.F.R. § 4.115b, DC 7525.

However the competent and probative medical evidence of record does not demonstrate that the Veteran's epididymitis causes recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year) or continuous intensive management as required for a 30 percent rating under DC 7525.  The medical evidence of record shows intermittent outpatient treatment at VA medical facilities for the Veteran's epididymitis.  However, it does not show any hospitalizations for the condition.  Likewise, the medical evidence of record shows that the Veteran uses pain medication and antibiotics during occasional infections for his epididymitis.  Given that during the pendency of the Veteran's claim, which is approximately 8 years, he has sought treatment for his epididymitis condition less than 8 times, the Board cannot reasonably characterize this treatment as continuous intensive management as required for a 30 percent rating under DC 7525.  See 38 C.F.R. § 4.115b.

Additionally, there is no evidence of record indicating poor renal function to warrant consideration under the criteria for rating renal dysfunction and, despite the contentions of the Veteran's representative, there is absolutely no evidence of record indicating that the Veteran has had tubercular infections involving his epididymitis that should be rated in accordance with 38 C.F.R. §§ 4.88b or 4.89.  See 38 C.F.R. § 4.115b, DC 7525.  

At no time during the pendency of his claim has the Veteran's epididymitis met or nearly approximated the criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505. 

The Veteran genuinely believes that the severity of his epididymitis merits a higher rating.  In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, because he lacks any type of medical training he is not competent to offer an opinion as to whether his epididymitis manifests tuberculous or renal dysfunction or necessitates hospitalizations.  Furthermore, the Veteran and his wife's testimony that his condition causes two or more hospitalizations per year is found to be not be credible because the medical evidence of record clearly shows that it has not necessitated any hospitalizations during the pendency of his claim.  Thus, the Veteran and his wife's opinions and testimony are far outweighed by the medical evidence of record, which shows that the criteria for a rating in excess of 10 percent for epididymitis have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as pain and the continued use of medication to treat the Veteran's epididymitis condition, and the findings made by the various health professionals, are the symptoms included in the criteria found in the rating schedule for his epididymitis.  The schedular criteria are not inadequate for rating this Veteran's disability and therefore the other two steps in the analysis of extra-schedular ratings need not be reached.  

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran does not contend, and the medical and other evidence of record does not show, that his service connected epididymitis disability impacts his ability to work.  Thus, any inferred TDIU claim is inapplicable in this case.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss; to this extent only, the claim is granted. 

Entitlement to an initial rating of 10 percent, but no more, for epididymitis, is granted.




REMAND

The Veteran seeks service connection for right ear hearing loss, to include as secondary to a service connected disability, and ED, to include as secondary to a service-connected epididymitis.  

VA's duty to assist a claimant includes obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).   

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Regarding his claim of service connection for right ear hearing loss, a VA examination regarding the nature and etiology of his hearing loss on a direct basis was provided in November 2009.  The Veteran was subsequently granted service connection for ceruminosis, right ear, in a September 2010 rating decision, and tinnitus associated with ceruminosis in an August 2011 DRO decision, which are separately rated as 10 percent disabling.  

Given that the Veteran has two service connected disabilities involving his right ear, which could affect his hearing ability, a VA examination should be conducted to determine the etiology of his right ear hearing loss on a secondary basis, including based on aggravation.  See 38 C.F.R. § 3.159(c).

Regarding his claim of service connection for ED, there is contradictory medical evidence of record regarding whether it is related to his service connected epididymitis disability.  October 2006 VA treatment records note that a social worker diagnosed the Veteran with ED, likely secondary to chronic pain, infections, and anticipatory fear of failure.  A September 2009 VA examination report notes both that the etiology of the Veteran's ED is most likely epididymitis and that his ED is not caused by his service connected right epididymitis because of the type of epididymitis he has and the onset of his ED.  A July 2010 VA examination report notes that the Veteran's ED is less likely as not caused by, or a result of, his history of epididymitis.  The examiner also noted that that he does not appear to have epididymitis at this time.  

There is no VA medical examination of record addressing whether the Veteran's service connected epididymitis disability aggravates his ED.  Given this, and the conflicting medical evidence of record, a new VA examination should be conducted to determine the etiology of his ED on a secondary basis, including based on aggravation.  See 38 C.F.R. § 3.159(c).

The appellant is hereby notified that it is his responsibility to report to any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right ear hearing loss.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether his right ear hearing loss is caused or aggravated by his tinnitus or ceruminosis, right ear. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his ED.  All necessary testing should be conducted.  The examiner is to provide an opinion as to whether his ED is caused or aggravated by his epididymitis.  The examiner must accept as fact that the Veteran currently has epididymitis.

The claim folder must be made available to each examiner for review in conjunction with the examination.  A complete rationale must be provided for all opinions. 

If either of the examiners feel that any of the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


